Exhibit 10.1

CONSOL ENERGY INC.

EQUITY INCENTIVE PLAN

CONSOL STOCK UNIT AWARD AGREEMENT

This CONSOL Stock Unit Award Agreement set forth below (this “Agreement”) is
dated as of the grant date (the “Grant Date”) set forth on Exhibit A and is
between CONSOL Energy Inc., a Delaware corporation (the “Company”), and the
individual to whom the Compensation Committee of the Board of Directors (the
“Committee”) of the Company has made this Performance Award and whose name is
set forth on Exhibit A (the “Participant”).

The Company has established the CONSOL Energy Inc. Equity Incentive Plan, as
amended (the “Plan”), to advance the interests of the Company and its
stockholders by providing incentives to certain eligible persons who contribute
significantly to the strategic and long-term performance objectives and growth
of the Company. Unless the context otherwise requires, all capitalized terms not
otherwise defined in this Agreement have the same meaning given such capitalized
terms in the Plan.

Pursuant to the provisions of the Plan, the Committee has full power and
authority to direct the execution and delivery of this Agreement in the name and
on behalf of the Company, and has authorized the execution and delivery of this
Agreement.

Agreement

1. CONSOL Stock Unit Award. Subject to and pursuant to all terms and conditions
stated in this Agreement and in the Plan, as of the Grant Date, the Company
hereby grants a Performance Award to the Participant in the form of CONSOL stock
units (the “Stock Units”) with the target number set forth on Exhibit A. Each
Stock Unit awarded under this Agreement shall represent a contingent right to
receive one share of the Company’s common stock as described more fully herein,
to the extent such Stock Unit is earned and becomes payable pursuant to the
terms of this Agreement. Notwithstanding, Stock Units as initially awarded have
no independent economic value, but rather are mere units of measurement used for
purposes of calculating the value of benefits, if any, to be paid under this
Agreement.

2. Performance Period. The “Performance Period” means the performance period as
set forth on Exhibit A.

3. Performance Goals of the Stock Units. Subject to the provisions of this
Agreement, the total number of Stock Units awarded to Participant will be earned
(at a maximum award level of 150% of the target number of Stock Units awarded),
if the performance measures set by and on file with the Committee are satisfied
(each, a “Performance Goal”); provided, however, that the Committee has sole
discretion to determine whether the Performance Goals are met and the date of
such determination shall be the vesting date of the Award (the “Vesting Date”)
and provided, further, that the Award will only become payable, except as
otherwise provided herein, if the Participant remains an employee of the Company
and its subsidiaries through the Vesting Date. As a condition to receiving this
Award, Participant agrees that all determinations made by the Committee are
final and conclusive.

4. Issuance and Distribution.

4.1 After the end of the Performance Period and prior to the commencement of the
payment of Shares relating to the Award, the Committee shall certify in writing
the extent to which the Performance Goals and any other material terms of this
Agreement have been achieved. For purposes of



--------------------------------------------------------------------------------

this provision, and for so long as the Code permits, the approved minutes of the
Committee meeting in which the certification is made may be treated as written
certification.

4.2 Subject to the terms and conditions of this Agreement, Stock Units earned by
the Participant will be settled and paid in Shares in the first calendar year
immediately following the end of the Performance Period on a date determined in
the Committee’s discretion, but in no event later than March 15th of such year,
subject to Participant’s satisfaction of all applicable income and employment
withholding taxes (the “Payment Date”).

4.3 Notwithstanding any other provision of this Agreement, in the event of a
Change in Control, the Performance Goals will be deemed to have been achieved
(at a target award level of 100% of Stock Units awarded) and the value of such
units will be settled on the closing date of the Change in Control transaction
(the “CiC Payment Date”); provided, further, in the event of a Change in
Control, Stock Units may, in the Committee’s discretion, be settled in cash
and/or securities or other property.

5. Dividends. Each Stock Unit will be cumulatively credited with dividends that
are paid on the Company’s common stock in the form of additional units. These
additional units shall be deemed to have been purchased on the record date for
the dividend using the closing stock price of the Company’s common stock as
reported in The Wall Street Journal and shall be subject to all the same
conditions and restrictions as provided in this Agreement applicable to Stock
Units.

6. Change in Participant’s Status.

6.1 In the event the Participant Separates from Service (i) on or after the date
the Participant has reached the age of 55 by reason of an “Early Retirement”, or
is eligible for an “Incapacity Retirement” or has reached the age of 62 by
reason of a “Normal Retirement,” (ii) on account of death or Disability (other
than an Incapacity Retirement), or (iii) by reason of a reduction in force as
specified and implemented by the Company, prior to any Payment Date or the CiC
Payment Date, as applicable, the Participant shall be entitled to retain the
Stock Units and receive payment therefore to the extent earned and payable
pursuant to the provisions of this Agreement; provided, however, that in the
case of a Separation from Service on account of Disability, the Participant
shall only be entitled to retain a prorated portion of the Stock Units
determined at the end of the Performance Period and based on the ratio of the
number of complete months the Participant is employed or serves during the
Performance Period to the total number of months in the Performance Period. In
the event the Participant Separates from Service for any other reason,
including, but not limited to, by the Participant voluntarily, or by the Company
with Cause or without Cause (other than in connection with a reduction in force
as specified above), prior to any Payment Date or the CiC Payment Date, as
applicable, the Stock Units awarded to the Participant shall be cancelled and
forfeited, whether payable or not, without payment by the Company or any
Affiliate. Any payments due a deceased Participant shall be paid to his estate
as provided herein after the end of the Performance Period.

6.2 For purposes of the Agreement, and except as provided above regarding age,
the terms “Early Retirement,” “Incapacity Retirement” and “Normal Retirement,”
shall have the meanings ascribed thereto under the CONSOL Energy Inc. Employee
Retirement Plan, as amended, or any successor thereto applicable to the
Participant; provided, however, for purposes of the Agreement the Participant
shall not be considered to have Separated from Service on account of “Early
Retirement” unless the Participant shall also have completed at least one year
of continuous service with the Company after the Grant Date.

 

2



--------------------------------------------------------------------------------

7. Tax Consequences/Withholding.

7.1 It is intended that: (i) the Participant’s Stock Units shall be considered
to be subject to a substantial risk of forfeiture in accordance with those terms
as defined in Sections 409A and 3121(v)(2) of the Code; and (ii) the Participant
shall have merely an unfunded, unsecured promise to be paid a benefit, and such
unfunded promise shall not consist of a transfer of “property” within the
meaning of Code Section 83.

7.2 Participant acknowledges that any income for federal, state or local income
tax purposes, including payroll taxes, that the Participant is required to
recognize on account of the vesting of the Stock Units and/or issuance of the
Shares under this Award to Participant shall be subject to withholding of tax by
the Company. In accordance with administrative procedures established by the
Company, Participant may elect to satisfy Participant’s minimum statutory
withholding tax obligations, if any, on account of the vesting of the Stock
Units and/or issuance of Shares under this Award, in one or a combination of the
following methods: in cash or by separate check made payable to the Company
and/or by authorizing the Company to withhold from the Shares to be issued to
the Participant a sufficient number of whole Shares distributable in connection
with this Award equal to the applicable minimum statutory withholding tax
obligation.

7.3 This Agreement is intended to comply with, or be excepted from coverage
under, Section 409A of the Code and the regulations promulgated thereunder and
shall be administered, interpreted and construed accordingly. Notwithstanding
any provision of this Agreement to the contrary, if any benefit provided under
this Agreement is subject to the provisions of Section 409A of the Code and the
regulations issued thereunder (and not excepted therefrom), the provisions of
the Agreement shall be administered, interpreted and construed in a manner
necessary to comply with Section 409A (or disregarded to the extent such
provision cannot be so administered, interpreted, or construed).
Notwithstanding, Section 409A may impose upon the Participant certain taxes or
other charges for which the Participant is and shall remain solely responsible,
and nothing contained in this Agreement or the Plan shall be construed to
obligate any member of the Committee or Board, the Company or any Affiliate (or
its employees, officers or directors) for any such taxes or other charges.

7.4 Notwithstanding any provision of this Agreement to the contrary, if the
Award of Stock Units under this Agreement is intended to qualify as
performance-based compensation under Section 162(m) of the Code and the
regulations issued thereunder and a provision of this Agreement would prevent
such Award from so qualifying, such provision shall be administered, interpreted
and construed to carry out such intention (or disregarded to the extent such
provision cannot be so administered, interpreted or construed).

8. Non-Competition.

8.1 The Participant hereby agrees that this Section 8 is reasonable and
necessary in order to protect the legitimate business interests and goodwill of
the Company, including the Company’s trade secrets, valuable confidential
business and professional information, substantial relationships with
prospective and existing customers and clients, and specialized training
provided to the Participant and other employees of the Company. The Participant
acknowledges and recognizes the highly competitive nature of the business of the
Company and its Affiliates and accordingly agrees that during the term of
Participant’s employment and for a period of two (2) years after the termination
thereof:

 

3



--------------------------------------------------------------------------------

(a) The Participant will not directly or indirectly engage in any business
substantially similar to any line of business conducted by the Company or any of
its Affiliates, including, but not limited to, where such engagement is as an
officer, director, proprietor, employee, partner, investor (other than as a
holder of less than 1% of the outstanding capital stock of a publicly traded
corporation), consultant, advisor, agent or sales representative, in any
geographic region in which the Company or any of its Affiliates conducted
business;

(b) The Participant will not contact, solicit, perform services for, or accept
business from any customer or prospective customer of the Company or any of its
Affiliates;

(c) The Participant will not directly or indirectly induce any employee of the
Company or any of its Affiliates to: (1) engage in any activity or conduct which
is prohibited pursuant to subparagraph 8.1(a); or (2) terminate such employee’s
employment with the Company or any of its Affiliates. Moreover, the Participant
will not directly or indirectly employ or offer employment (in connection with
any business substantially similar to any line of business conducted by the
Company or any of its Affiliates) to any person who was employed by the Company
or any of its Affiliates unless such person shall have ceased to be employed by
the Company or any of its Affiliates for a period of at least 12 months; and

(d) The Participant will not directly or indirectly assist others in engaging in
any of the activities, which are prohibited under subparagraphs (a) — (c) above.

8.2 It is expressly understood and agreed that although the Participant and the
Company consider the restrictions contained in this Section 8 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against the Participant, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable against such Participant.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein. The
restrictive covenants set forth in this Section 8 shall be extended by any
amount of time that the Participant is in breach of such covenants, such that
the Company receives the full benefit of the time duration set forth above.

9. Confidential Information and Trade Secrets. The Participant and the Company
agree that certain materials, including, but not limited to, information, data
and other materials relating to customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans or the
business and affairs of the Company and its Affiliates, constitute proprietary
confidential information and trade secrets. Accordingly, the Participant will
not at any time during or after the Participant’s employment with the Company
(including any Affiliate) disclose or use for such Participant’s own benefit or
purposes or the benefit or purposes of any other person, firm, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise other than the Company and any of its Affiliates, any proprietary
confidential information or trade secrets, provided that the foregoing shall not
apply to information which is not unique to the Company or any of its Affiliates
or which is generally known to the industry or the public other than as a result
of such Participant’s breach of this covenant. The Participant agrees that upon
termination of employment with the Company (including any Affiliate) for any
reason, the Participant will immediately return to the Company all memoranda,
books, papers, plans, information, letters and other data, and all copies
thereof or therefrom, which in any way relate to the business of the Company and
its Affiliates, except that the Participant may retain personal notes,

 

4



--------------------------------------------------------------------------------

notebooks and diaries. The Participant further agrees that the Participant will
not retain or use for the Participant’s own account at any time any trade names,
trademark or other proprietary business designation used or owned in connection
with the business of the Company or any of its Affiliates.

10. Remedies/Forfeiture.

10.1 The Participant acknowledges that a violation or attempted violation on the
Participant’s part of Sections 8 and/or 9 will cause irreparable damage to the
Company and its Affiliates, and the Participant therefore agrees that the
Company and its Affiliates shall be entitled as a matter of right to an
injunction, out of any court of competent jurisdiction, restraining any
violation or further violation of such promises by the Participant or the
Participant’s employees, partners or agents. The Participant agrees that such
right to an injunction is cumulative, in addition to whatever other remedies the
Company (including any Affiliate) may have under law or equity and to the
Participant’s obligations to make timely payment to the Company as set forth in
Section 10.2 of this Agreement. The Participant further acknowledges and agrees
that the Participant’s Stock Units shall be cancelled and forfeited without
payment by the Company if the Participant breaches any of his obligations set
forth in Sections 8 and 9 herein.

10.2 At any point after becoming aware of a breach of any obligation set forth
in Sections 8 and 9 of this Agreement, the Company shall provide notice of such
breach to the Participant. By agreeing to receive the Stock Units pursuant to
this Agreement, the Participant agrees that within ten (10) days after the date
the Company provides such notice, the Participant shall pay to the Company in
cash an amount equal to any and all distributions paid to or on behalf of such
Participant under this Agreement within the six (6) months prior to the date of
the earliest breach. The Participant agrees that failure to make such timely
payment to the Company constitutes an independent and material breach of the
terms and conditions of this Agreement, for which the Company may seek recovery
of the unpaid amount as liquidated damages, in addition to all other rights and
remedies the Company may have resulting from the Participant’s breach of the
obligations set forth in Sections 8 and/or 9. The Participant agrees that timely
payment to the Company as set forth in this provision of this Agreement is
reasonable and necessary because the compensatory damages that will result from
breaches of Sections 8 and/or 9 cannot readily be ascertained. Further, the
Participant agrees that timely payment to the Company as set forth in this
provision of this Agreement is not a penalty, and it does not preclude the
Company from seeking all other remedies that may be available to the Company,
including without limitation those set forth in this Section 10.

11. Assignment/Nonassignment.

11.1 The Company shall have the right to assign this Agreement, including
without limitation Sections 8 and/or 9, and the Participant agrees to remain
obligated by all provisions of this Agreement that are assigned to any
successor, assign or surviving entity. Any successor to the Company is an
intended third party beneficiary of this Agreement.

11.2 The Stock Units shall not be sold, pledged, assigned, hypothecated,
transferred or disposed of (a “Transfer”) in any manner, other than by will or
the laws of descent and distribution. Any attempt by the Participant to Transfer
the Stock Units in violation of the terms of this Agreement shall render the
Stock Units null and void, and result in the immediate forfeiture of such Stock
Units, without payment by the Company.

12. Impact on Benefit Plans. Payments under this Agreement shall not be
considered as earnings for purposes of the Company’s and/or Affiliate’s
qualified retirement plans or any such retirement or benefit plan unless
specifically provided for therein. Nothing herein shall prevent the

 

5



--------------------------------------------------------------------------------

Company or any Affiliate from maintaining additional compensation plans and
arrangements for its employees.

13. Successors; Changes in Stock. The obligation of the Company under this
Agreement shall be binding upon the successors and assigns of the Company. If a
dividend or other distribution shall be declared upon the Company’s common stock
payable in Shares, the Stock Units and the Shares on which the Performance Goals
are based shall be adjusted by adding thereto the number of Shares which would
have been distributable thereon if such shares and Stock Units had been actual
Shares and outstanding on the date fixed for determining the stockholders
entitled to receive such stock dividend or distribution. In the event of any
spin-off, split-off or split-up, dividend in property other than cash,
recapitalization or other change in the capital structure of the Company, or any
merger, consolidation, reorganization, partial or complete liquidation or other
distribution of assets (other than a normal cash dividend), or any other
corporate transaction or event having an effect similar to any of the foregoing,
or extraordinary distribution to stockholders of the Company’s common stock, the
Stock Units, the Shares relating to the Stock Units, and the Performance Goals
shall be appropriately adjusted to prevent dilution or enlargement of the rights
of Participants which would otherwise result from any such transaction, provided
such adjustment shall be consistent with Code Section 162(m) and Section 409A,
as applicable.

In the case of a Change in Control, any obligation under this Agreement shall be
handled in accordance with the terms of Section 4 hereof. In any case not
constituting a Change in Control in which the Company’s common stock is changed
into or becomes exchangeable for a different number or kind of shares of stock
or other securities of the Company or another corporation, or cash or other
property, whether through reorganization, reclassification, recapitalization,
stock split-up, combination of shares, merger or consolidation, then (i) the
value of the Stock Units constituting the Award shall be calculated based on the
closing price of such common stock on the closing date of the transaction on the
principal market on which such common stock is traded, (ii) there shall be
substituted for each Stock Unit constituting the Award, the number and kind of
shares of stock or other securities (or cash or other property) into which each
outstanding Share shall be so changed or for which each such Share shall be
exchangeable, and (iii) the Share on which the Performance Goals are based shall
be appropriately and equitably adjusted, provided any such adjustments shall be
consistent with Code Section 162(m) and Section 409A, as applicable. In the case
of any such adjustment, the Stock Units shall remain subject to the terms of the
Agreement.

14. Governing Law, Jurisdiction, and Venue.

14.1 This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to the principles of
conflicts of law.

14.2 The Participant hereby irrevocably submits to the personal and exclusive
jurisdiction of the United States District Court for the Western District of
Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania in
any action or proceeding arising out of, or relating to, this Agreement (whether
such action or proceeding arises under contract, tort, equity or otherwise). The
Participant hereby irrevocably waives any objection which the Participant now or
hereafter may have to the laying of venue or personal jurisdiction of any such
action or proceeding brought in said courts.

14.3 Jurisdiction over, and venue of, any such action or proceeding shall be
exclusively vested in the United States District Court for the Western District
of Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania.

14.4 Provided that the Company commences any such action or proceeding in the
courts identified in Section 14.3, the Participant irrevocably waives the
Participant’s right to object to or

 

6



--------------------------------------------------------------------------------

challenge the above selected forum on the basis of inconvenience or unfairness
under 28 U.S.C. § 1404, 42 Pa. C.S. § 5322 or similar state or federal statutes.
The Participant agrees to reimburse the Company for all of the attorneys’ fees
and costs it incurs to oppose the Participant’s efforts to challenge or object
to litigation proceeding in the courts identified in Section 14.3 with respect
to actions arising out of or relating to this Agreement (whether such actions
arise under contract, tort, equity or otherwise).

15. Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

16. Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

17. Funding. This Agreement is not funded and all amounts payable hereunder, if
any, shall be paid from the general assets of the Company or its Affiliate, as
applicable. No provision contained in this Agreement or the Plan and no action
taken pursuant to the provisions of this Agreement or the Plan shall create a
trust of any kind or require the Company to maintain or set aside any specific
funds to pay benefits hereunder. To the extent the Participant acquires a right
to receive payments from the Company under this Agreement, such right shall be
no greater than the right of any unsecured general creditor of the Company.

18. Headings. The descriptive headings of the Sections of this Agreement are
inserted for convenience of reference only and shall not constitute a part of
this Agreement.

19. Amendment or Termination of this Agreement. This Agreement may be modified,
amended, suspended or terminated by the Committee at any time; provided,
however, that no modification, amendment, suspension or termination of the Plan
or this Agreement shall adversely affect the rights of the Participant under
this Agreement without the consent of such Participant. Notwithstanding the
foregoing or any provision of this Agreement to the contrary, the Company may,
in its sole discretion and without the Participant’s consent, modify or amend
the terms of the Agreement or a Stock Unit award, or take any other action it
deems necessary or advisable, to cause the Agreement to comply with Section 409A
or Section 162(m) (or an exception thereto). Any modification, amendment,
suspension or termination shall only be effective upon a writing issued by the
Company, and the Participant shall not offer evidence of any purported oral
modifications or amendments to vary or contradict the terms of this Agreement
document.

[Remainder of this page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the day and
year indicated below. This Agreement may be executed in more than one
counterpart, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

    PARTICIPANT Dated:                  , 2013    

 

    CONSOL ENERGY INC. Dated:                  , 2013    

 

    William Powell, on behalf of the Compensation Committee



--------------------------------------------------------------------------------

Exhibit A

Participant:

Grant Date:

Stock Units (Target):

Performance Period:        [3 years]